Citation Nr: 0705774	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a gynecological 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1972 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This matter was previously before the 
Board and was remanded in November 2004, and again was before 
the Board and remanded in December 2005.

In February 2004, the veteran testified via videoconference 
at a Board hearing.  The Veterans' Law Judge before whom the 
veteran testified is no longer with the Board.  The veteran 
was afforded an opportunity to have another Board hearing, 
but she expressly declined another hearing in a written 
communication received in November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent supplemental statement of the case concerning 
the issue on appeal was promulgated in July 2006.  In 
September 2006 the RO received a private medical examination 
report dated August 2006 which appears to contain a competent 
etiological opinion pertinent to this appeal for entitlement 
to service connection for a gynecological disability.  In 
this regard, the new medical opinion specifically addresses 
the issue of service connection and refers to "adhesions" 
which are described in connection to the veteran's desire for 
"gynecological care."

The Board finds that a new supplemental statement of the case 
is required to be provided to the veteran addressing the 
additional evidence received.  38 C.F.R. § 19.37 (2006) 
addresses the consideration of additional evidence received 
by the agency of original jurisdiction after an appeal has 
been initiated.  Pursuant to 38 C.F.R. § 19.37(a), evidence 
received by the agency of original jurisdiction prior to 
transfer of the records to the Board of Veterans' Appeals 
after an appeal has been initiated (including evidence 
received after certification has been completed) will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  If the statement of the case and 
any prior supplemental statements of the case were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the appellant and 
his or her representative as provided in § 19.31 of this 
part, unless the additional evidence received duplicates 
evidence previously of record which was discussed in the 
statement of the case or a prior supplemental statement of 
the case or the additional evidence is not relevant to the 
issue, or issues, on appeal.

In light of the new evidence, the Board also finds it 
reasonable to request a new VA examination to develop this 
claim at this time.  The Board notes that a VA examination 
was requested in the December 2005 remand of this issue, and 
that the Board's examination request indicated "It is 
imperative that the claims file be made available to the 
examiner for review in connection with the examination."  It 
appears from the record that the claims file was not 
available to the physician who conducted the April 2006 
examination of the veteran.  The Board recognizes that the RO 
attempted to remedy the problem by having the claims file 
subsequently reviewed by another physician to consider both 
the evidence of record and the new VA examination report, and 
offer an informed medical opinion.  In light of the new 
evidence presented, however, the Board believes a new 
examination is called for to resolve confusion in the record 
and to provide complete compliance with the previous remand 
instructions; the new gynecological examination should be 
conducted by an appropriate physician who is able to review 
the claims file in connection with the examination.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  

Additionally, the Board notes that the new evidence presented 
somewhat adds to the uncertainty as to whether the veteran is 
currently diagnosed with a chronic gynecological disability 
and the nature of any current chronic gynecological 
disability; a new VA examination should expressly address 
this question with reference to the contents of the claims 
file and findings from physical examination.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a gynecological examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of any 
currently present chronic gynecological 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated special tests 
should be accomplished.  

It should be clearly reported whether or 
not the veteran suffers from current 
chronic gynecological disability or 
disabilities.

As to any current chronic gynecological 
disability found on examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the current disability is etiologically 
related to any incident of the veteran's 
active duty service.

2.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the veteran's claim.  If the 
claim cannot be granted, the veteran and 
her representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


